DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/2021 has been entered. Claims 16-20 and 23-31 are remain pending in this application. 
Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. 
With regard to applicant’s argument that Schroeder does not disclose the newly added limitations, the examiner disagrees. The subelements of Schroeder are connected to one another in a formfitting manner, wherein the connection type includes a projection on one of the subelements and a receptacle for the projection on a subelement adjoining the one of the subelements, wherein the projection and receptacle engage in an interlocking manner, particularly since a dovetail is defined as: a flaring tenon (projection) and a mortise (receptacle) into which it fits tightly (formfitting) making an interlocking joint (interlocking manner) between the two pieces. Further, Schroeder 
With regard to applicant’s argument that Schroeder does not disclose the at least two or more subelements are configured for assembly with one another to form the implant or the osteosynthesis, the examiner disagrees. Paragraph 0095 of Schroeder describes the unique capabilities of the design and manufacturing process such that the creation of shapes that are not readily created with other methods such as sliding joints. The examiner notes that figs. 5 and 8A-C also clearly show examples of implants and/or osteosynthesis formed via the assembly of two or more subelements with one another. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 16-20 and 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2007/0118243 A1 to Schroeder et al. (Schroeder).
Schroeder teaches methods, techniques, materials and devices and uses thereof for custom-fitting, biocompatible implants, prosthetics and interventional tools for use on medical and veterinary application (abstract). Schroeder meets the limitations of a method for providing subelements of a multipart implant or multipart osteosynthesis (fig. 5) before the introduction thereof into a human and/or animal body, the method comprising: A) acquiring data of a patient for whom the implant or the osteosynthesis is intended using a CT scan of the patient (paragraph 0009-0010 and 0050); B) producing, based on the acquired data, a model of an affected organ, an affected bone, and/or surroundings of the affected organ and/or the affected bone (paragraph 0047 and 0053); C) producing, based on the model, manufacturing specifications for at least two or more subelements configured to be assembled to form the implant or the osteosynthesis (paragraph 0054), wherein the manufacturing specifications comprise: Cl) a dimensioning of the at least two or more subelements (paragraph 0076); C2) a material selection with respect to one or more materials for a respective subelement (paragraph 0085-0086); and C3) a selection of one or more connection types between the respective subelements (paragraph 0093); D) manufacturing the subelements based on the manufacturing specifications, wherein the at least two or more subelements are configured for assembly with one another to form the implant or the 
The material selection according to Schroeder comprises one or more of the following materials: shape-memory material, self-assembly material, gradient material, artificial muscles, tissue components, skin, mucosal membrane, periosteum, and soft tissue (paragraphs 0042 and 0086) and the connection types is selected between 
Further still, it can be seen that 2 out of 3 (66%) of the subelements of Schroeder are manufactured differently dimensioned from one another (for example, subelement 22 and subelement 24), as claimed by applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder.
Regarding at least claims 27-28
Schroeder teaches the invention substantially as claimed according to claim 16. Schroeder also shows that the at least two or more subelements, in an assembled state of the implant or the oseosynthesis have a greater volume than each individual subelement (fig. 6). 

Regarding at least claims 29-30
Schroeder teaches the invention substantially as claimed according to claim 16. Schroeder also teaches at least one embodiment that is manufactured using at least two materials which are fabricated sequentially, regionally, locally, or combinations thereof. In certain instances, different localized regions can have two or more materials in specific desired regions or location or large regions (paragraph 0040). Schroeder also teaches that the materials used for manufacture of the implant are selected based on desirability of biomechanical properties and interaction with surrounding biological environment of the device (paragraph 0039). Further, Schroder teaches that materials used in the device are chosen for biocompatibility such as metal alloys commonly used in medical devices including CoCrMo, Titanium alloys and commercially pure IT (cpTi), medical grade stainless steels, tantalum and tantalum alloys, and others including included ceramics and oxides that can be incorporated into the design. The regions that will adhere to bone, when desirable, may be formed of cpTi to enhance bone attachment, and/or incorporate specific 3-D textures, modulus, other materials (such as 
Though Schroeder does not appear to teach that a first subelement of the at least two or more subelements is manufactured from a first material or a first material combination, a second subelement of the at least two or more subelements is manufactured from a second material or a second material combination, a density averaged to volume or modulus of elasticity averaged to the volume of the first material or the first material combination, is greater than the density averaged to the volume or the modulus of elasticity averaged to the volume of the second material or the second material combination, the examiner takes the position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material properties of the implant, such that the material exhibits desirability of biomechanical properties and interaction with surrounding biological environment of the device, as taught by Schroeder, and particularly since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Similarly, though Schroeder does not teach a subelement of the at least two or more subelements is manufactured from a first material and fromAttorney Docket No. 0507-040 U.S. Application No. 16/083,627 Page 7a second material, wherein a density or modulus of elasticity of the first material is greater than a density or modulus of elasticity of the second material, the examiner takes the position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material properties of the implant, in order to In re Leshin, 125 USPQ 416.
Regarding at least claim 31
Schroeder teaches the invention substantially as claimed according to claim 16. Schroeder also clearly teaches the use of ceramics as a suitable material (paragraph 0074). Though Schroeder does not explicitly teach wherein one or more of the at least two or more subelements consist of resorbable plastic or magnesium, the examiner takes the position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the type of ceramic used, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Brown et al. (US Patent Application Publication No. 2006/0241776 A1) discloses an implant formed via assembly of one subelement (for example, 10) that is friction-locked and interlocking with another subelement (for example, 36) and that the desired geometry and properties of the implant are based on a bone scan performed to create a mathematical model (paragraph 0043 and fig. 2A). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        

/BRUCE E SNOW/Primary Examiner, Art Unit 3774